Per Curiam.
The sole issue of this case is whether the trial court erred in failing to instruct the jury that an adverse inference could be drawn from the state’s failure to produce five witnesses. The failure of a party to produce a witness who is available and who would naturally be produced, permits an inference that the evidence which that witness would have given would be unfavorable to that party. State v. Miles, 195 Conn. *391552, 556, 489 A.2d 373 (1985); Secondino v. New Haven Gas Co., 147 Conn. 672, 675, 165 A.2d 598 (1960).
Any testimony of the witnesses which the defendant claims the state should have produced would have been cumulative, inferior, or relatively unimportant and the defendant, therefore, was not entitled to such an instruction. State v. Miles, supra. None of the witnesses had peculiar or superior material information. See Russell v. Dean Witter Reynolds, Inc., 200 Conn. 172, 190, 510 A.2d 972 (1986).
There is no error.